Citation Nr: 1442828	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  14-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for residuals of a traumatic brain injury (TBI), claimed as a head injury.


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran initially appealed the denial of service connection for hearing loss; however, in his substantive appeal, he clearly identified that he was only appealing the claim for a higher rating for TBI.
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal


FINDING OF FACT

The Veteran's service-connected residuals of a TBI are characterized by impairment of less than 2 for all facets of cognitive impairment and other residuals of TBI.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the residuals of a TBI are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.2, 4.21, 4.124a, Diagnostic Code 8045 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Issues

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating for residuals of a TBI.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of entitlement to service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the Veteran's claim, a September 2010 letter fully satisfied the duty to notify provisions, including notice of the degree of disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STR) and DD 214 are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examination in October 2012.  The Veteran has not reported receiving any recent treatment for his condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule.  The October 2012 VA examination is an adequate basis on which to adjudicate this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his residuals of TBI.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2013). 

The Veteran's service-connected residuals of a traumatic brain injury (TBI) have been evaluated as 10 percent disabling under 38 C.F.R. § 4.125a, Diagnostic Code 8045. 

Diagnostic Code 8045, addressing residuals of a TBI, states that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2013).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions of the brain are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, is evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, is separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Emotional/behavioral dysfunction under § 4.130 (Schedule of ratings-mental disorders) is evaluated when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction is evaluated under the appropriate diagnostic code based on the following list: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed, that are reported on an examination, are to be evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and the evaluations for each separately rated condition are combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100- percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation assigned is based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.  Id. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation based on the same manifestations cannot be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, separate evaluations are assigned for each condition.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, note 1 (2013).

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, note 2 (2013).
"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, note 3 (2013).

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, note 4 (2013).

In August 2010, VA received the Veteran's VA Form 21-526 (Veteran's Application for Compensation and/or Pension) where the Veteran indicated that he experienced memory loss due to a head injury sustained in service.  He did not report additional symptoms associated with the head trauma.  The RO recharacterized his claim as entitlement to service connection for TBI, also claimed as short term memory loss and evaluated it under Diagnostic Code 8045.

In October 2012, the Veteran underwent a VA examination where he stated that he was aboard the USS Enterprise in 1974 and was struck in the head by a poorly secured hatch.  He required stiches but did not lose consciousness nor experience any type of sequelae.  The Veteran reported that he continued to perform well until his separation from active service and has worked in metal shops since discharge.

On examination, the Veteran had complaints of mild memory loss, impairment of attention, concentration, or executive functions, but without objective evidence on testing.  He displayed normal judgment, routinely appropriate social interaction and was always orientated to person, time, place, and situation.  Motor activity was listed as normal.  The Veteran had normal visual spatial orientation and reported no subjective symptoms or neurobehavioral effects.  The Veteran was able to communicate by spoken and written language as well as comprehend spoken and written language without impairment.  The Veteran's conscious was normal and the VA examiner indicated that there were no additional residuals, symptoms, or other findings attributable to a TBI.  There was no impact on the Veteran's ability to work attributable to this condition.  When asked by the examiner to elaborate on his memory loss, the Veteran indicated that he enjoys playing poker and other games, but has to pay attention and sometimes misses a winning option.  

While the Veteran credibly believes that his symptoms warrant a higher rating, the preponderance of the evidence is against assigning an initial rating greater than 10 percent for the Veteran's service-connected residuals of TBI.  As such, the Board concludes the Veteran is not entitled to a rating in excess of 10 percent for residuals of TBI under Diagnostic Code 8045.

Under Diagnostic Code 8045, an evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  A rating in excess of 10 percent requires the assignment of a level of impairment of "2" or higher for one or more facets of TBI related to cognitive impairment and/or subjective symptoms.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of a TBI are evaluated separately.  

The October 2012 VA examination showed complaints of mild memory loss, impairment of attention, concentration, or executive functions.  This equates to a "1" in the level of impairment for the memory, attention, concentration, and executive functions facet.  The Veteran had normal judgment which equates to a "0" in the level of impairment for the judgment facet.  The Veteran's social interaction was routinely appropriate, resulting in a "0" in the level of impairment for the social interaction facet.  The Veteran was always oriented to persons, time, places, and situations, meriting a "0" in the level of impairment for the orientation facet.  The Veteran's motor activity was normal which equates to a "0" for the motor activity facet.  The VA examiner concluded that the Veteran's visual spatial orientation was normal equating to a "0" for the visual spatial orientation facet.  This examiner also concluded that the Veteran's did not have any subjective symptoms or neurobehavioral effects, equating to a "0" for both the subjective symptoms and neurobehavioral effects facets.  Because the Veteran communicated and comprehended both spoken and written language, his symptoms are assigned a "0" for the communication facet.  The Veteran also had normal consciousness and, therefore, a total rating for the consciousness aspect is not warranted.  Accordingly, the overall percentage evaluation based on the level of the highest facet (in this case, a "1" for the memory, attention, concentration, and executive functions facet) should be 10 percent under Diagnostic Code 8045.

In addition, the Veteran has not reported, and the VA examiner did not find, additional physical, emotional, or behavioral disabilities associated with a TBI.  Nor was there a finding that other residuals were present that are not listed under Diagnostic Code 8045.  Thus, evaluation of the Veteran's symptoms under additional diagnostic codes is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.   

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's residuals of a TBI is not inadequate.  The Veteran's problems with short-term memory loss are fully contemplated by the rating schedule.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disability; thus, the schedular evaluations are adequate to rate the Veteran's disability.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96. 

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 


ORDER

An initial evaluation in excess of 10 percent for residuals of a TBI is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


